Citation Nr: 0934781	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  03-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder variously diagnosed as dysthymic 
disorder, somatoform disorder and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a back 
injury. 

3.  Entitlement to service connection for residuals of a neck 
injury. 

4.  Entitlement to service connection for residuals of an 
abdominal injury. 

5.  Entitlement to service connection for residuals of a 
right knee injury. 

6.  Entitlement to service connection for residuals of a left 
knee injury. 

7.  Entitlement to service connection for a right shoulder 
disability. 

8.  Entitlement to service connection for a disability 
manifested by skin problems. 

9.  Entitlement to service connection for a left shoulder 
disability. 

10.  Entitlement to service connection for sinusitis. 

11.  Entitlement to service connection for irritable bowel 
syndrome. 

12.  Entitlement to service connection for a right testicle 
disability. 

13.  Entitlement to service connection for a disability 
manifested by memory loss. 

14.  Entitlement to service connection for a disability 
manifested by tumors on the back, to include as due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March to September 1974 and from February 1976 to August 
1977. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In that decision, the RO denied service 
connection for a psychiatric disorder, to include PTSD, a 
skin condition, right knee condition, left knee condition, 
and residuals of injuries of back, neck, and abdominal.  In 
January 2003, the RO received the Veteran's notice of 
disagreement (NOD) with respect to the September 2002 rating 
action.  In February 2003, the RO furnished the Veteran a 
statement of the case (SOC) that addressed the aforementioned 
issues.  The Board accepted a July 2003 statement from the 
Veteran, wherein he presented arguments in support of his 
claim for service connection for the aforementioned 
disabilities, as a timely substantive appeal with respect to 
the claims for service connection for a psychiatric disorder, 
to include PTSD, a skin condition, right condition, left knee 
condition, and residuals of injuries of back, neck, and 
abdominal.

With regard to the issues of service connection for right and 
left shoulder conditions, the Veteran expressed disagreement 
with the denial of said claims in an October 2003 VA Form 9.  
Although, it was initially unclear as to which claim the 
Veteran referred to, the Veteran clarified his disagreement 
of the March 2003 rating decision in a May 2004 VA Form 21-
4138.  Thus, the Board construes the October 2003 VA Form 9 
to be a valid and timely notice of disagreement (NOD).  The 
Veteran was furnished a SOC in April 2009, and he 
subsequently filed a timely Form 9 in June 2009.  Hence, the 
issues are properly before the Board.
 
This appeal also arises from rating decision dated in January 
and September 2004, in which the RO denied service connection 
for sinusitis, right testicle disability, irritable bowel 
syndrome, and disabilities manifested by tumors of the back 
and memory loss, respectively.  The Veteran filed a timely 
appeal to the Board with respect to both of the 
aforementioned rating actions. 

In November 2005, the Veteran testified, accompanied by his 
representative, before the undersigned Veterans Law Judge at 
the RO in Waco, Texas.  A copy of the hearing transcript has 
been associated with the claims files.  The Board notes that 
the Veteran recently submitted a request for a hearing at the 
Central Office for his bilateral shoulder disability in his 
June 2009 VA Form 9.  However, the Veteran has already 
provided testimony regarding this disability at the November 
2005 hearing.  Further, the Veteran will not be prejudice by 
a decision in this case as the Board has granted the benefit 
sought, as discussed more fully below.

The issues of entitlement to service connection for a 
disability manifested by skin problems, abdominal injury, 
sinusitis, irritable bowel syndrome, a right testicle 
disability, a left shoulder disability, a disability 
manifested by memory loss, and a disability manifested by 
tumors on the back are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran has a 
psychiatric disorder, variously diagnosed as dysthymic 
disorder, somatoform disorder and PTSD, that was caused by 
traumatic events that occurred during his active duty 
service.

2.  Residuals of a back injury, to include chronic 
lumbosacral strain and lumbosacral intervertebral disc at L5-
S1, are shown by the evidence to be reasonably related to the 
Veteran's active duty service.

3.  Residuals of a neck injury, to include chronic cervical 
strain and degenerative cervical intervertebral disc at C5-
C6, are shown by the evidence to be reasonably related to the 
Veteran's active duty service.

4.  Residuals of injuries to the left and right knees, to 
include degenerative joint disease of the left and right 
knees, are shown by the evidence to be reasonably related to 
the Veteran's active duty service.

5.  Residuals of a right shoulder injury, to include 
degenerative changes with infraspinatus tendon tear of the 
right shoulder, are shown by the evidence to be reasonably 
related to the Veteran's active duty service.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a 
psychiatric disorder, variously diagnosed as dysthymic 
disorder, somatoform disorder and PTSD, was incurred during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  Resolving all reasonable doubt in favor of the Veteran, 
residuals of a back injury, to include chronic lumbosacral 
strain and lumbosacral intervertebral disc at L5-S1, were 
incurred during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008). 

3.  Resolving all reasonable doubt in favor of the Veteran, 
residuals of a neck injury, to include chronic cervical 
strain and degenerative cervical intervertebral disc at C5-
C6, were incurred during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  Resolving all reasonable doubt in favor of the Veteran, 
residuals of a bilateral knee injury, to include degenerative 
joint disease of the left and right knees, were incurred 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

5.  Resolving all reasonable doubt in favor of the Veteran, 
residuals of a right shoulder injury, to include degenerative 
changes with infraspinatus tendon tear of the right shoulder, 
were incurred during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

The Board has considered the above legislation with regard to 
the matter on appeal; and, finds that no further assistance 
in developing the facts pertinent to this limited matter is 
required at this time given the favorable action taken below.

II.  Service connection - General
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, i.e. including malignant 
tumors, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
However, this presumption is rebuttable by probative evidence 
to the contrary.



II.  Service Connection for Neck, Back, Right Shoulder, and 
Bilateral Knee Disabilities

The Veteran contends, in essence, that he currently has 
(residuals of back, neck, bilateral knee and shoulder 
injuries as a result of three motor vehicle accidents that 
occurred during his periods of military service: (1) an 
automobile accident with a big truck; (2) a head on collision 
in 1976; and (3) another motor vehicle accident in 1977. 
 
Service treatment records reflect that upon enlistment into 
his first period of service in January 1974, all of the 
Veteran's systems were found to have been "normal."  In 
August 1974, the Veteran was seen for flu-like symptoms, to 
include arthralgias of the knees.  An August 1974 separation 
examination report reflects all of the Veteran's systems were 
found to have been "normal."  In September 1976, the 
Veteran was seen on several occasions for low back pain after 
he had been involved in a motor vehicle accident 
approximately nine and one-half hours previously.  An 
assessment of a bruise to the abdomen was entered.  The 
Veteran was prescribed heat.  The next day, the Veteran 
complained of generalized aching.  On examination, there was 
some generalized abdominal tenderness.  An assessment of 
bruises secondary to an automobile accident was entered. 
 
In mid-September 1976, the Veteran complained of low back and 
abdominal pains.  In early October 1976, the Veteran stated 
that he had back problems, no strength, and abdominal and 
groin pains.  The Veteran indicated that there was a "lump 
on bowels."  A clinical evaluation was essentially 
"normal."  The examiner concluded that the Veteran was 
magnifying his minor ailments.  The examiner noted that the 
Veteran was stagnant and that he lacked ambition to help 
himself.  In mid-October 1976 (October 12, 1976), the Veteran 
complained of bilateral groin pain.  In early December 1976, 
the Veteran complained of pain in his lower ribs, abdominal 
and back.  He also reported having irritability, headaches, 
and insomnia.  An impression of questionable functional 
symptoms was entered.  In January 1977, he was admitted to 
the hospital for upper gastric pain.  A service examination 
report, dated in early May 1977, reflects that all of the 
Veteran's systems were found to have been "normal."  In the 
Notes section of the report, the Veteran indicated that he 
felt okay (except for his skin, sinuses, and right testicle).  
 
In July 1977, the Veteran complained of bilateral leg pain.  
Upon evaluation, there was a finely separated erythematous 
rash of sand paper-like consistency over his chest and back 
and to a lesser degree over the extremities.  On DA Form 
3082, Statement of Medical Condition, dated in August 1977, 
the Veteran reported that he had undergone a separation 
examination and that there was no change in his medical 
condition. 
 
Extensive post-service VA treatment reports, dating from 
April 2002 to May 2004, pertinently reflect that in April 
2002, the Veteran complained of chronic skin problems and 
memory loss.  (See VA outpatient report, dated April 2002).  
When seen by a VA psychologist in May 2002, the Veteran gave 
a history with respect to the in-service motor vehicle 
accidents, which is consistent with that previously reported 
herein.  The psychologist entered a diagnosis of PTSD from 
trauma from auto wrecks and threats of violence to him and 
his family by army personnel, if the above claims are true.  
Subsequent VA reports reflect that the Veteran continued to 
complain of back, neck, knee and shoulder pains as a result 
of the in-service motor vehicle accidents.  These reports 
also reflect diagnoses of chronic, paranoid, schizophrenia, 
dysthymia, generalized anxiety disorder, dermatitis, 
traumatic arthritis, and chronic back pain.  (See VA 
outpatient report, dated in July 2002). 
 
In opinions, dated in May 2003, a VA physician concluded, 
after a review of the Veteran's service treatment records, 
that the Veteran's current sinus, right testicle, neck, 
bilateral knee, and abdominal disabilities, and irritable 
bowel syndrome were more likely than not related to clinical 
findings and a motor vehicle accident in service.  However, 
the VA examiner did not provide any medical rationale nor did 
he point to any clinical findings in the service medical 
records to bolster his respective opinions.  In addition, the 
VA examiner did not provide a diagnosis of exactly what 
bilateral "knee" and "neck" disabilities were related to 
service.  

The Veteran underwent another VA examination in February 2009 
for the neck, back, bilateral shoulders, and bilateral knees.  
The Veteran told the examiner that the force of the head on 
collision he had during active service injured his knees, 
back, neck, and shoulders.  The MRI of the right shoulder 
reported degenerative changes as well as a rotator cuff tear.  
An x-ray of the knees reported bilateral degenerative 
changes.  X-ray of the c-spine showed narrowing of C5/C6 and 
straightening of the spine and a mild disc bulge at L5/S1.  
He diagnosed the Veteran with infraspinatus tendon tear of 
the right shoulder, moderate bilateral degenerative joint 
disease of the knees, chronic cervical neck sprain and mild 
degeneration of cervical intervertebral disc C5/C6 and 
lumbosacral intervertebral disc L5/S1, and chronic 
lumbosacral sprain.  After review of the claims file, the VA 
examiner concluded that it was as least likely as not that 
the Veteran's current neck, lower back, right shoulder, and 
bilateral knee conditions were related to service.  His 
rationale was premised on review of the claims file and his 
experience as a licensed medical doctor who has treated 
numerous joints and back injuries as well as many patients 
who have in motor vehicle accidents.

The Board points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

Taken as a whole, the Board finds that the evidence of record 
supports the conclusion that the Veteran incurred back, neck, 
bilateral knee, and right shoulder disabilities as a result 
of service.  Accordingly, service connection is warranted and 
these claims are granted in full.
 
III.  An Acquired Psychiatric Disorder (Variously Diagnosed) 

The Veteran contends, in essence, that he currently has an 
acquired psychiatric disorder variously diagnosed, as a 
result of three motor vehicle accidents that occurred during 
his periods of military service: (1) an automobile accident 
with a big truck; (2) a head on collision in 1976; and (3) 
another motor vehicle accident in 1977.  He also maintains 
that his PTSD is a result of underserved punishment for 
violations under the Uniform Code of Military Justice (UCMJ).  
 
Service personnel records reflect that the Veteran served in 
Germany from March 29, 1976 to August 18, 1977, and was 
assigned to Company C. 26th Sig. Bn. as a multi-channel 
communications equipment operator.  DA Form 2627, Record of 
Proceedings Under Article 15 of the UCMJ, dated July 1976, 
reflects that on June 10, 1976 in Spiegelberg, Germany, while 
assigned to Company C. 26th Sig. Bn, the Veteran failed to 
report an accident in which he was involved while operating a 
military vehicle and that he fled the scene without making 
his identity known.  Punishment of forfeiture of $90.00 was 
imposed.  DA Form 2627, Record of Proceedings Under Article 
15, UCMJ, dated in June 1977, reflects that on or about May 
2, 1977 in Heilbron, Germany, the Veteran wrongfully and 
unlawfully permitted his privately owned military vehicle to 
be operated by a person not in possession of a license issued 
by competent military authority.  This constituted a 
violation of Article 92 of the UCMJ.  Punishment included 
reduction to the grade of Private E2, forfeiture of $50.00 
and extra duties for seven days.  DA Form 4126-R, Bar To 
Reenlistment Certificate, dated in June 1977, reflects that 
the Veteran was barred from reenlistment because he had 
received several instances of non-judicial punishment, such 
as the two aforementioned incidents, in conjunction with, 
being late for duty in May 1977.  It was noted that the 
Veteran had constantly been in trouble during off-duty 
periods, and that he had been involved in numerous automobile 
accidents in the previous ten months.  Also included in the 
service personnel records was an August 1978 Consent For 
Release of Information from the Monroe County Adult Probation 
Department to the National Personnel Records Center 
requesting psychological/psychiatric evaluation reports and 
military records of the Veteran on behalf of a pre-sentence 
investigation. 
 
Service treatment records reflect that upon enlistment into 
his first period of service in January 1974, the Veteran's 
mental status was found to have been "normal." An August 
1974 separation examination report reflects the Veteran's 
systems were found to have been "normal."  In early 
December 1976, the Veteran reported having irritability and 
insomnia.  An impression of questionable functional symptoms 
was entered.  A service examination report, dated in early 
May 1977, reflects that all of the Veteran's systems were 
found to have been "normal."  When seen in the mental 
hygiene clinic in late May 1977, the Veteran stated that he 
had several medical problems since his November 1976 
automobile accident.  He stated that he was getting into 
trouble and that he had been barred from reenlistment.  The 
Veteran related that he would forget parts of duties and 
messages and became angry at anyone for no reason.  He 
indicated that he was clumsy, lacked coordination, and had a 
false perceptual field of vision.  Upon mental status 
evaluation, the Veteran was fully oriented and demonstrated 
no overt psychopathology.  He reported having "scary 
nightmares" and suicidal ideation because of his frustration 
with himself.  The examiner recommended a neurology work up.  
 
In July 1977, the Veteran complained of various ailments.  A 
neurology examination was within normal limits and an 
impression of central neurosystem disease unlikely was 
recorded.  It was noted that the Veteran should see a 
psychiatrist.  On DA Form 3082, Statement of Medical 
Condition, dated in August 1977, the Veteran reported that he 
had undergone a separation examination and that there was no 
change in his medical condition. 
 
Extensive post-service VA treatment reports, dating from 
April 2002 to May 2004, reflect complaints of PTSD.  When 
seen by a VA psychologist in May 2002 for PTSD, the Veteran 
gave a history with respect to the in-service motor vehicle 
accidents.  The psychologist entered a diagnosis of PTSD from 
trauma from auto wrecks and threats of violence to him and 
his family by army personnel.  The VA treatment records also 
reflect diagnoses of chronic, paranoid, schizophrenia, 
dysthymia, and generalized anxiety disorder.  (See VA 
outpatient report, dated in July 2002). 
 
The Veteran underwent a mental status examination in February 
2009.  The Veteran reported anger outbursts, irritability, 
depression, anxiety, trust issues, social isolation (no 
friends and does not have a relationship with his daughter), 
paranoia, obsessive rituals (i.e. locking door and turning 
off lights), homicidal and suicidal ideation, and the dislike 
of loud noises.  The Veteran reported that he felt he was 
"tricked" and "hypnotized" by the military.  The examiner 
noted that the Veteran received multiple disciplinary actions 
and lost rank several times.  The Veteran was not in combat.  
The Veteran also reported a history of substance abuse (drugs 
and alcohol).  The examiner diagnosed the Veteran on Axis I 
with a somatoform disorder, dysthymic disorder, and history 
of psychosis.  He commented that the Veteran met the DSM-IV 
criteria for a diagnosis of PTSD, and also commented that the 
Veteran did not meet the full criteria for PTSD.  He noted 
that the Veteran appeared to experiencing severe psychosocial 
impairment resulting from both Axis I and Axis II mental 
disorders.  However, there was the presence of a mental 
disorder that as likely as not had its onset during active 
service.  He noted that the Veteran's fixed beliefs clearly 
are related to the military service while in Germany.

On balance, the Board observes that a VA psychologist in May 
2002 concluded with a diagnosis of PTSD related to the 
Veteran's automobile accidents (events which are verified by 
the service records); and the VA examiner in February 2009 
was inconsistent as to whether the Veteran met the DSM-IV 
criteria for PTSD.  Thus, resolving doubt in favor of the 
Veteran, the Board finds that the evidence of record supports 
a diagnosis of PTSD.  Accordingly, the Board points out that 
VA adjudicators are not free to ignore or disregard the 
medical conclusions of a VA physician, and are not permitted 
to substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski and Willis v. Derwinski, both supra.

Taken as a whole, the Board finds that the evidence of record 
supports the conclusion that the Veteran incurred an acquired 
psychiatric disorder, variously diagnosed as dysthymic 
disorder, somatoform disorder and PTSD, as a result of 
service.  Accordingly, service connection is warranted and 
the claim is granted in full.


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as dysthymic disorder, somatoform 
disorder and PTSD, is granted. 

Service connection for residuals of a back injury, to include 
chronic lumbosacral strain and lumbosacral intervertebral 
disc at L5-S1, is granted.

Service connection for residuals of a neck injury, to include 
chronic cervical strain and degenerative cervical 
intervertebral disc at C5-C6, is granted.

Service connection for residuals of injuries to the left and 
right knees, to include degenerative joint disease of the 
left and right knees, is granted.

Service connection for residuals of a right shoulder injury, 
to include degenerative changes with infraspinatus tendon 
tear of the right shoulder, is granted.


REMAND

The claims file reflects that further RO action is warranted 
on the issues of entitlement to service connection for a 
disability manifested by skin problems, abdominal injury, 
sinusitis, irritable bowel syndrome, a right testicle 
disability, a left shoulder disability, a disability 
manifested by memory loss, and a disability manifested by 
tumors on the back.

The Veteran underwent a VA examination in February 2009 and 
March 2009 pertaining to the above disabilities after 
certification of the appeal to the Board.  The Veteran did 
not provide a written waiver of review by the agency of 
original jurisdiction.  Although the Board received a 
statement in January 2009 that stated in part:  "We have 
agreed to waive DAV's review of the AMC's Supplemental 
Statement of the Case (SSOC) and ask that all cases be 
forwarded directly to the Board of Veterans Appeal for an 
independent review of the claimant's appeal.  We request 
copies of the SSOCs be forwarded to the DAV of original 
jurisdiction, and ask that I continue to be afforded an 
opportunity to review the rating decisions completed by your 
rating specialist."  The waiver in January 2009 does not 
apply to the subsequent VA examinations.  Further, the VA 
examinations were not considered by the RO and the issues 
were not readjudicated in an SSOC.  Pursuant to 38 C.F.R. 
§§ 19. 37, 20. 1304(c), any pertinent evidence, not 
previously reviewed at the RO, but received from the veteran 
prior to the transfer of the VA claims file to the Board, or 
evidence which is accepted first at the Board, must be 
initially reviewed by the agency of original jurisdiction 
unless this procedural right is waived by the veteran or his 
representative.  This procedural right was specifically not 
waived in this case, and therefore, the case must be remanded 
for the RO to review this evidence.


Accordingly, the case is REMANDED for the following action:

1.  After completing any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claims for service connection for a 
disability manifested by skin problems, 
abdominal injury, sinusitis, irritable 
bowel syndrome, a right testicle 
disability, a left shoulder disability, a 
disability manifested by memory loss, and 
a disability manifested by tumors on the 
back.  The RO should consider the claims 
in light of all pertinent evidence, to 
include the additional evidence received 
since issuance of the September 2004 
SSOC, and legal authority.

2.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


